Case 2:18-cv-08077-AB-JEM Document 19 Filed 10/09/18 Page 1 of 2 Page ID #:215



   1

   2

   3
                                           NOTE: CHANGES MADE BY THE COURT
   4

   5

   6

   7

   8

   9

  10
                             UNITED STATES DISTRICT COURT
  11
                           CENTRAL DISTRICT OF CALIFORNIA
  12

  13     EMCORE CORPORATION, a New                  Case No. 2:18-cv-08077-AB-JEM
         Jersey Corporation,
  14                                                [PROPOSED] ORDER
                     Plaintiff,                     GRANTING PLAINTIFF’S
  15                                                APPLICATION TO FILE
               vs.                                  DOCUMENTS UNDER SEAL
  16
         PHOENIX NAVIGATION
  17     COMPONENTS, LLC, a
         Massachusetts Limited Liability            Hon. André Birotte Jr.
  18     Company,
  19                 Defendant.
  20

  21

  22

  23

  24

  25

  26

  27

  28


                                              -1-
Case 2:18-cv-08077-AB-JEM Document 19 Filed 10/09/18 Page 2 of 2 Page ID #:216



   1          This matter came before the Court on Plaintiff EMCORE Corporation’s
   2    Renewed Application to File Documents Under Seal.
   3          IT IS HEREBY ORDERED that the portions of the following unredacted
   4    documents are to be filed under seal pursuant to Local Rule 79-5:
   5

   6                 Description                 Portions to be Sealed
   7                 Complaint for               Pg. 5, Paragraphs 16-17
   8                 Declaratory Judgment        and Pg. 6
   9                 Exhibit 2 to Complaint      Entire Document, Pages
  10                 for Declaratory Judgment 1-45
  11

  12          The above shall constitute the operative pleading.
  13          IT IS FURTHER ORDERED that Dkt. No. 8 is SEALED and STRICKEN.
  14

  15

  16    DATED: October 09, 2018
  17                                          Andre Birotte, Jr.
                                              United States District Judge
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
